Staoy, C. J.,
dissenting: His Honor charged the jury that if a felonious assault was being made upon the defendant at the time he shot the deceased, and he believed, with reasonable ground for his belief, that he was about to suffer death or great bodily harm at the hands of his assailant, then, and in that event, he not only had the right to “stand his ground and meet force with force, and use such force as appeared reasonably necessary to him to repel the assault,” but that he also had the right under the law to use such force as appeared reasonably necessary “to protect himself from death or great bodily harm, without being guilty of any crime whatever.” (See instruction set out in opinion of Court.) But this is held for error because the judge did not go further and tell the jury “if they found the defendant believed, and had reasonable grounds to believe, that it was necessary for him to shoot deceased before he got within striking distance of defendant, with the axe, defendant had the right, in self-defense, to shoot deceased with his pistol.” This, in substance at least, is what the judge did tell the jury, as I understand the instruction. What else could the jury have thought the judge was talking about when he said, “If the defendant has shown to your satisfaction, . . . that a felonious assault was being made upon him, . . . and that he had reasonable grounds to believe, and did believe, that he was about to suffer death or great bodily harm at the hands of the deceased, then, and in that event, the law says that he could stand his ground and meet force with force, and use such force as appeared reasonably necessary to him to repel the assault, and to protect himself from death or great bodily harm (italics added), without being guilty of any crime whatever ?” It was admitted that the defendant shot the deceased with a pistol, and the lawfulness of his conduct, under the circumstances, was the only question before the jury. The jury must have understood that if a felonious assault was being made *7upon tbe defendant and be believed, witb reasonable ground for bis belief, that be was about to suffer death or great bodily barm at tbe bands of tbe deceased, then, and in that event, be could stand bis ground and use such force as was necessary, or such force as reasonably appeared necessary, to protect himself from death or great bodily barm, without being guilty of any crime whatever. S. v. Lipscomb, 134 N. C., 692.
Tbe defendant is entitled to no more favorable instruction under tbe evidence as it appears on tbe record.
Tbe right of self-defense is firmly imbedded in our law, but it rests upon necessity, real or apparent, and tbe decisions are to tbe effect:
1. That one may kill in defense of himself or bis family, when necessary to prevent death or great bodily barm. S. v. Gray, 162 N. C., 608.
2. That one may kill in defense of himself, or bis family, when not actually necessary to prevent death or great bodily barm, if be believes it to be necessary and has a reasonable ground for tbe belief. S. v. Barrett, 132 N. C., 1007.
3. That tbe reasonableness of this belief or apprehension must be judged by tbe facts and circumstances as they appeared to tbe party charged at tbe time of tbe killing. S. v. Blackwell, 162 N. C., 683.
4. That tbe jury and not tbe party charged, is to determine tbe reasonableness of tbe belief or apprehension upob which be acted. S. v. Nash, 88 N. C., 618.
There is a distinction made by tbe text-writers on criminal law, which seems to be reasonable and supported by authority, between assaults witb felonious intents and assaults without felonious intent. “In tbe latter, tbe person assaulted may not stand bis ground and kill bis adversary if there is any way of escape open to him, though be is allowed to repel force by force and give blow for blow. In tbe former class, where tbe attack is made witb murderous intent, tbe person attacked is under no obligation to fly, but may stand bis ground and bill bis adversary, if need be.” 2 Bishop’s Criminal Law, sec. 6333, and cases cited. It is said in 1 East Pleas of tbe Crown, 271: “A man may repel force by force in defense of bis person, habitation, or property against one who manifestly intends or endeavors by violence to commit a felony, such as murder, rape, burglary, robbery, and tbe like, upon either. In these cases be is not obliged to retreat, but may pursue bis adversary until be has secured himself from all danger, and if be kill him in so doing it is called justifiable self-defense.” Tbe-American doctrine is to tbe same effect. See S. v. Hough, 138 N. C., 666, and S. v. Dixon, 75 N. C., 275.
In tbe exercise of tbe right of self-defense, more force must not be used than is reasonably necessary under tbe circumstances, and if exces*8sive force or unnecessary violence be used, the party charged will be guilty of manslaughter, at least (S. v. Robinson, 188 N. C., 784), but the law does not require juries to measure with exactness and nicety the amount of force used, if one is really fighting in self-defense. S. v. Pugh, 101 N. C., 737.
And it has been said that where officers of the law, engaged in making arrests, are acting in good faith, and force is required to be used, their conduct should not be weighed in golden scales. S. v. Pugh, 101 N. C., 737; S. v. McNinch, 90 N. C., 696.
The present case has beeen tried twice in the Superior Court and this is the second appeal here. In my opinion, the alleged error in the charge is too attenuated to warrant a new trial.
ClaRKSON, J., concurs in dissent.